DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20, 22-23, 29 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agazzi et al. (U.S. Patent Application Pub. 2017/0317759 Al) in view of Le Pallec et al. (U.S. Patent Application Pub. 2013/0209096 A1) and DP83630 (“DP83630 .
Regarding claims 16, 29 and 33, Agazzi et al. teaches in FIG. 8 an optical module 708 comprising a transceiver 710, optical modulator 814 and coherent receiver 820 (optical interface of instant claim). Agazzi et al. teaches in FIG. 1a and FIG. 1b the details of the optical transceiver. For example, FIG. 1b comprises an electrical interface 182 (to host), circuitry connected to the electrical interface such as FEC decoder 180 and framer/demapper 178. Agazzi et al. teaches in FIG. 1b timing circuitry (timing recovery 166). The difference between Agazzi et al. and the claimed invention is that Agazzi et al. does not teach implementing PTP clock functionality. Le Pallec et al. teaches in FIG. 6, FIG. 7 and paragraphs [0055] through [0059] the use of IEEE 1588V2 (i.e. PTP) to determining delay asymmetry and making correction. One of ordinary skill in the art would have been motivated to combine the teaching of Le Pallec et al. with the system of Agazzi et al. because correcting delay asymmetry increases synchronization precision. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to correct delay asymmetry, as taught by Le Pallec et al., in the system of Agazzi et al. because correcting delay asymmetry increases synchronization precision.
The combination of Agazzi et al. and Le Pallec et al. still fails to teach that the timing circuitry is located inside the optical module. However, regrouping components in electrical/optical circuits as modules is obvious. Furthermore, DP83630 teaches an IEEE 1588 PTP transceiver. DP83630 teaches on page 5, Section 2.1 a system diagram and in FIG. 2.2 an example system application. The shaded area of FIG. 2.2 can be implemented as an optical module. One of ordinary skill in the art would have been motivated to combine the teaching of 
Regarding claims 17, 31 and 34, Le Pallec et al. teaches in FIG. 6, FIG. 7 and paragraphs [0055] through [0059] the use of IEEE 1588V2 (i.e. PTP) to determining delay asymmetry and making correction.
Regarding claim 18 and 32, Agazzi et al. teaches in FIG. 1b soft decision FEC circuitry (176 and 180), mapping and framing circuitry (178), coherent modem (see title).
Regarding claim 19, Le Pallec et al. teaches in claim 3 transparent clocks.
Regarding claim 20, DP83630 teaches on page 8, Section 2.3.2 the operation with timestamps and Le Pallec et al. teaches determining delay asymmetry (also referred to as residence time).
Regarding claim 22, Le Pallec et al. teaches in paragraph [0040] and claim 5 the use of boundary clock.
Regarding claim 23, Agazzi et al. teaches in FIG. 7a and paragraph [0136] OTN.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agazzi et al., Le Pallec et al. and DP83630 as applied to claims 16-20, 22-23, 29 and 31-34 above, and further in view of Wei (U.S. Patent Application Pub. 2012/0027414 A1).
Agazzi et al., Le Pallec et al. and DP83630 have been discussed above in regard to claims 16-20, 22-23, 29 and 31-34. The difference between Agazzi et al., Le Pallec et al. and DP83630 and the claimed invention is that Agazzi et al., Le Pallec et al. and DP83630 do not teach that the .
Claims 25-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agazzi et al., Le Pallec et al. and DP83630 as applied to claims 16-20, 22-23, 29 and 31-34 above, and further in view of Salsi (U.S. Patent Application Pub. 2018/0109348 A1).
Agazzi et al., Le Pallec et al. and DP83630 have been discussed above in regard to claims 16-20, 22-23, 29 and 31-34. The difference between Agazzi et al., Le Pallec et al. and DP83630 and the claimed invention is that Agazzi et al., Le Pallec et al. and DP83630 do not teach that the optical module is a pluggable optical module compliant to an associated Multi Source Agreement. Salsi teaches in paragraphs [0031] and [0036] that optical transceiver module can be either implemented as MSA pluggable module or as on-board optics module. It is simply an engineering choice based on the trade-off between flexibility and cost. One of ordinary skill in the art would have combined the teaching of Salsi with the modified system of Agazzi et al., Le Pallec et al. and DP83630 and implemented the optical transceiver module either as MSA pluggable module or as on-board optics module based on the consideration of flexibility and cost. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the optical transceiver module either as MSA .
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agazzi et al., Le Pallec et al. and DP83630 as applied to claims 16-20, 22-23, 29 and 31-34 above, and further in view of G.709 (ITU-T G.709/Y.1331, “Interface for Optical Transport Network”, June 2016).
Agazzi et al., Le Pallec et al. and DP83630 have been discussed above in regard to claims 16-20, 22-23, 29 and 31-34. The difference between Agazzi et al., Le Pallec et al. and DP83630 and the claimed invention is that Agazzi et al., Le Pallec et al. and DP83630 do not teach an Optical Tributary Signal (OTSi). G.709 teaches interfaces for the optical transport network (OTN). G.709 teaches on page 11, Section 6.1.2 OTSiG. One of ordinary skill in the art would have been motivated to combine the teaching of G.709 with the modified system of Agazzi et al., Le Pallec et al. and DP83630 to support OTSi because OTSi’s are part of OTN interfaces. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide OTSi’s, as taught by G.709, in the modified system of Agazzi et al., Le Pallec et al. and DP83630.
Regarding claim 28, it is obvious to use PTP to synchronize the clocks in the various OTSi’s.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18, 24-26 and 29-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7 and 13-15 of U.S. Patent No. 10,313,103 in view of . 
Claim 1 of Patent ‘103 teaches all the limitations of claim 16 of instant application except the limitation that the timing circuitry is located inside the optical module. DP83630 teaches an IEEE 1588 PTP transceiver. DP83630 teaches on page 5, Section 2.1 a system diagram and in FIG. 2.2 an example system application. The shaded area of FIG. 2.2 can be implemented as an optical module. One of ordinary skill in the art would have been motivated to combine the teaching of DP83630 with the claim 1 of Patent ‘103 because it provides high level precision and is compact in size.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the timing circuitry inside an optical module, as taught by DP83630, in claim 1 of Patent ‘103.
Similarly, claim 13 of Patent ‘103 in combination of DP83630 renders claim 29 obvious.
The following table maps the claims of Patent ‘103 to the claims of instant application.
Claim of instant application
Claim of Patent ‘103
16/17
1 and DP83630
18
2 and DP83630
24
1 and DP83630
25
6 and DP83630
26
7 and DP83630
29
13 and DP83630
30
15 and DP83630
31
13 and DP83630
32
14 and DP83630

1 and DP83630
34
1 and DP83630

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl1 March 2021




/SHI K LI/Primary Examiner, Art Unit 2637